SHARPE, J.
Section 5306 of the Code provides that one indicted for a criminal offense may under that indictment be' convicted of an attempt to commit the offense charged, and it also provides that he may be *47“found guilty of any offense which is necessarily included in that with wlii-cli he is charged.” An assault with intent to murder is necessarily included in á murder committed in manner as charged by the indictment in this, case which is “that the defendant unlawfully and with malice aforethought killed Walter Hudson by striking him with a joint of iron pipe or with a piece of iron'pipe.” 1 Bish. New Crim. Law, § 780; Daughdrill v. State, 113 Ala. 7.
It follows that the exceptions reserved to the oral charge and rulings of the trial court were not Avell taken: No error appearing the judgment will be affirmed.
Affirmed.